DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	3
IV. Claim Rejections - 35 USC § 102	4
A. Claims 1-4 and 6-10  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0192433 (“Shin”).	5
V. Response to Arguments	8
VI. Pertinent Prior Art	9
Conclusion	10


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 04/26/2022 has been entered.

III. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 was amended to include the features,
a mechanically enhanced adhesive only arranged in the bending region of the substrate and in direct contact with the substrate, and 
an orthographic projection of the mechanically enhanced adhesive on the substrate at least covering the bending region,
Fig. 3 of the Instant Application designates the “bending region” with the vertical line denoted with reference character “D2” (Instant Specification: p. 16, lines 2-4).  The bending region D2 appears to be distinguished from the bonding region D3, but the adhesive 105 appears to extend at least somewhat into the bonding region D3.  The Instant Specification does not discuss the extent of the adhesive 105 beyond merely stating that it is in the bending region D2 (id.).  In addition, Fig. 3 of the Instant Application shows that the “mechanically enhanced UV adhesive 105” extends past the portion of the substrate 101 that is actually bent.  Moreover, the Instant Application does not anywhere state that the adhesive 105 is “only” in the bending region.  As such, it is not clear what the metes and bounds of the feature, “only arranged in the bending region of the substrate”.
Claims 2-4 and 6-10 are rejected for including the same indefinite feature, above, by depending from claim 1.

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1-4 and 6-10  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0192433 (“Shin”).
With regard to claim 1, Shin discloses,
1. (Currently Amended) A flexible array substrate comprising: 
[1] a substrate 311 comprising a display region 300a, a bending region 300d and a bonding region [generally around the “display pad portion DPP”, “DPP” hereafter] [¶¶ 46-47]; 
[2a] a protective layer BP1/320 on a first side [back side] of the substrate 311 [¶¶ 47, 81-82], 
[2b] wherein a first surface [top surface] of the protective layer BP1/320 is in direct contact with the substrate 311; and 
[3a] a circuit layer 330 in the bonding region DPP and configured to be bent to the first side of the substrate 311 through the bending region 300d [¶¶ 46, 73; Figs. 3-5], 
[3b] the circuit layer 330 comprising a chip on film 331/333 [i.e. “driving integrated circuit 333”/ “panel flexible circuit film 331”] and a flexible printed circuit 335 [¶¶ 89-94; Figs. 3-5]; and 
[4a] a mechanically enhanced adhesive 319 only arranged in the bending region 300d of the substrate 311 and in direct contact with the substrate 311 [¶¶ 77-79; Fig. 3], and 
[4b] an orthographic projection of the mechanically enhanced adhesive on the substrate at least covering the bending region 300d [¶¶ 77-79; Fig. 3], 
[5] wherein a second surface [bottom surface] of the protective layer BP1/320 opposite to the first surface [top surface] is fixed to a portion of the substrate 311 in the bonding region DPP by an adhesive [318 or 318/BP2; ¶¶ 74-76, noting that 318 can be a “double-sided tape” (¶ 76) and that BP2 is also fixed to substrate 311 (¶ 72)], and
[6a] wherein the flexible printed circuit 355 is electrically connected to the chip on film 331/333 and is on a side of the chip on film 331/333 away from the substrate 311 [as shown in Figs. 3 and 5], and 
[6b] an orthographic projection of the flexible printed circuit 335 on the substrate 331 and an orthographic projection of the chip on film 331/333 on the substrate 331 partially overlap [as shown in Fig. 3, bearing in mind the overlapping projection portion is projected onto the display portion 300a of the substrate 311].

With regard to feature [3b] of claim 1, although the Instant Application does not show the separate components of the “chip on film (COF) 1031” (Instant Application: Fig. 3), i.e. the semiconductor IC chip and the film, it is clear that the Inventors of the Instant Application understand that a “chip on film” includes both a semiconductor IC chip and the film on which said chip is mounted by acknowledging that the chip on film is flexible:
In some examples,5 the circuit layer 103 includes a chip on film (COF) 1031 and a flexible printed circuit (FPC) 1032, and the flexible printed circuit 1032 is electrically connected to the chip on film 1031.  With the COF, the IC is fixed to the corresponding bonding region D3 of the substrate 101.  Due to the flexible characteristics of the COF, it is possible to effectively avoid10 undesired breakage of metal wires when bonding the COF to the flexible array substrate 100.
(Instant Specification: p. 14, lines 4-11; emphasis added)
Because a semiconductor chip is rigid, the flexibility comes from the film on which the semiconductor chip is mounted.  Therefore, the broadest reasonable interpretation consistent with the Instant Application is that that feature, “chip on film”, is properly interpreted to include both the chip and the film on which the chip is mounted.  
With the above in mind, Shin’s “driving integrated circuit 333” on the “panel flexible circuit film 331” properly read on the claimed “chip on film”.

With regard to features [4a]-[4b] of claim 1, as explained above under the rejection of claim 1 under 35 USC 112(b) for indefiniteness, it is not clear what the metes and bounds of the feature, “only arranged in the bending region of the substrate”.  It is consistent with the Instant Application that the bending region D2 ends where the bonding region D3 begins, as shown in Fig. 3 of the Instant Application.  Shin denotes the bending region as 300d and the bonding region as DPP, which is shown most clearly in Figs. 3 and 5 of Shin (Shin: ¶ 46).  Shin states that the mechanically enhanced adhesive 319 is “the bending region 300d”, just as in the Instant Application,  In this regard, Shin states,
[0079] The cover layer 319 can include a polymer material, wherein the cover layer 319 can be coated on to the panel bending portion 300d of the flexible substrate 311 so as to cover the link line between the encapsulation portion 313 and the display pad portion DPP.  The cover layer 319 protects the link line from an external shock, and also prevents a moisture permeation into the link line.  …
(Shin: ¶ 79; emphasis added)
Although, Shin shows that the adhesive 319 is positioned on a portions of the substrate 311 that is not bent—just as in Fig. 3 of the Instant Application—Shin includes these portions in the “bending portion 300d”.  Also as in Fig. 3 of the Instant Application, the bending portion 300d ends where the bonding portion DPP begins.  
Based on the foregoing, Shin discloses features [4a]-[4b] of claim 1.  
This is all of the features of claim 1.

With regard to claims 2-4 and 6-10, Shin further discloses,
2. (Original) The flexible array substrate according to claim 1, wherein the protective layer BP1/320 comprises a composite film layer with multiple functions [i.e. back plate BP2/325(adhesive member)/323(cushion member)/321(heat dissipating member); also support if back plate BP1 is included; ¶¶ 80-87].  
3. (Original) The flexible array substrate according to claim 2, wherein the protective layer BP1/320 comprises a heat dissipation layer 321 [¶ 84].  
4. (Original) The flexible array substrate according to claim 1, wherein the protective layer BP1/320 is within the display region 300a [Fig. 3].  
6. (Currently Amended) The flexible array substrate according to claim 1, further comprising 
a cover tape [“shield 350” includes “shock absorbing portion 355” and ; ¶¶ 46, 108-113] in the bonding region DPP,
wherein the cover tape 350 is on a side of the chip on film 331/333 away from the substrate 311 and at least partially overlaps the chip on film 331/333 [as shown in Figs. 3-5].
7. (Original) The flexible array substrate according to claim 1, further comprising: a touch layer 315 [¶¶ 47, 60-65] on a second side [top side] of the substrate 311 opposite to the first side [bottom side].  
8. (Original) The flexible array substrate according to claim 1, wherein the flexible array substrate comprises an organic light emitting diode array substrate [¶ 54].  
9. (Original) A display panel 310 [¶ 46] comprising the flexible array substrate according to claim 1 [supra].  
10. (Original) A display device [Fig. 1; ¶¶ 32-33] comprising the flexible array substrate according to claim 1 [supra].

V. Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.  Applicant argues that Shin does not disclose the features newly added to claim 1.  Examiner respectfully disagrees for the reasons explained in the rejection above, as additionally elaborated on below. 
Applicant argues that Shin does not disclose (1) that the flexible printed circuit is positioned on the side of the chip on film away from the substrate, or (2) that “an orthographic projection of the flexible printed circuit on the substrate and an orthographic projection of the chip on film on the substrate partially overlap” (Remarks: pp. 6-7).  However, as explained in the rejection Shin discloses,
[6a] wherein the flexible printed circuit 355 is electrically connected to the chip on film 331/333 and is on a side of the chip on film 331/333 away from the substrate 311 [as shown in Figs. 3 and 5], and 
[6b] an orthographic projection of the flexible printed circuit 335 on the substrate 331 and an orthographic projection of the chip on film 331/333 on the substrate 331 partially overlap [as shown in Fig. 3, bearing in mind the overlapping projection portion is projected onto the display portion 300a of the substrate 311].
Applicant’s argument fails to consider the proper meaning of “chip on film” which includes both a chip and a flexible film, even though Fig. 3 of the Instant Application does not show this, as explained in the rejection above.  As such, Shin teaches feature [6a] of claim 1. 
As to feature [6b] of claim 1, Fig. 3 of Shin shows this feature, bearing in mind the overlapping projection portion is projected onto the display portion 300a of the substrate 311.  Claim 1 as amended does not indicate what part of the substrate the overlapping orthographic projections must project onto.  As such, it may be any portion of the substrate.  

Applicant also argues that Shin discloses only that the bending maintenance member 380 and the shield member 350 are in direct contact with the substrate 311 (Remarks: p. 8).  This is wrong and contrary to the explicit disclosure in Shin.  The cover layer 319, which reads on the claimed “mechanically enhanced adhesive”, is in direct contact with the top surface of the substrate 311 in the bending region 300d as unambiguously shown in Fig. 3  (Shin: ¶¶ 77-79).  The shield member 350 is on the cover layer 319 as shown in Fig. 3 and as explained in Shin (¶¶ 46, 108-113).  Because Applicant’s argument appears to rely, albeit incorrectly, on element 350 as being the “mechanically enhanced adhesive”, Applicant’s arguments are misplaced and therefore moot. 

Based on the foregoing, Applicant’s arguments are not persuasive.

VI. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) US 2021/0043694 (“Wei”) is cited for teaching a printed circuit overlapping a chip mounted on the bent-under, top surface of an OLED display substrate and an orthographic projection of the printed circuit on the top surface of the substrate and an orthographic projection of the chip on the top surface of the substrate partially overlap, as shown in Fig. 8 of Wei.  This may be relevant to claim 1 as currented amended, in combination with other references.
(2) US 2019/0350081 (“Park”) is cited for showing various configurations of a cover tape 1460, 1960, 2162 over the chip-on-film 220/221 and the flexible printed circuit 230 (Park: Figs. 14, 19, 21, 22, which may be relevant to claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814